DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	1. The amendment filed 1/18/21 has been entered.
	2. Claims 1-20 remain pending within the application.
	3. The amendment filed 1/18/21 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejection has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,146,756 in view of Rai Bhatti United States Patent Application Publication US 2014/0095562.
Regarding independent claim 1, below is a table comparing claim 1 of US Patent 10,146,756 with the present application:
Present Application ‘925
US Pat ‘756
Remarks
(claim 1) A method performed by a processor, the method comprising: detecting a subject and a numerical representation in an original content, the numerical representation 



Rai Bhatti discloses an associated unit of measure describing a subject. See below table.


US Pat ‘756 discloses ‘searching the database’, wherein the present application discloses ‘querying the database’. A search for information on a database would require a query. 
The present application additionally specifies the contents of the re-expression of information.

Rai Bhatti discloses the re-expression of information 

and outputting the original content with the generated one or more perspectives as an annotated content.
The present application additionally specifies the display of the contents of the re-expression of information. 
Rai Bhatti additionally discloses the display of the re-expression of information. See rejection below table.


	US Pat’ 756 does not disclose:
	an associated unit of measure describing a subject;

	outputting the original content with the generated one or more perspectives as an annotated content.
	Rai Bhatti discloses:
an associated unit of measure describing a subject (Rai Bhatti, Rai Bhatti, para [0037] and para [0041],  A “category of measurement” represents a subject. Distance, weather and mass represent examples of subjects.  A number with a corresponding unit, such as 5 kg, is a description of how much mass an object takes up);
	the re-expression of information includes another numerical representation having another number with another unit of measurement describing the same detected subject, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation of the original content (Rai Bhatti, para [0041-42], re-expression of information such as 1lb, 0.45kg with respect to subject of mass);
	outputting the original content with the generated one or more perspectives as an annotated content (Rai Bhatti, para [0042], displays re-expression of information).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the display to include a different number and different unit of measure based on the teachings of Rai Bhatti.  The motivation for doing so would have been allow for someone with a limited screen size to view an alternate version of a number without changing applications to look it up (Rai Bhatti, para [0004]).

claim 2-8, they include limitations that are substantially similar to claim 2-8 of U.S. Patent No. 10,146,756. Thus, claims 2-8 are similarly rejected.

	With regards to claim 9 of the present application, claim 9 of US Pat ‘756 discloses the limitations:
Present Application ‘925
US Pat ‘756
Remarks
The method of claim 1 wherein retrieving the one or more perspectives includes: retrieving a plurality of perspectives, each including a different re-expression of information contained in the detected numerical representation describing the subject than other retrieved perspectives; -3-Application No. 16/166,925Attorney Docket No. 338283-US-CNT 
The method of claim 1, further comprising: retrieving a plurality of perspectives using the subject as a keyword, each of the retrieved perspectives including a different re-expression of information contained in the detected numerical representation regarding the subject than other retrieved perspectives; 

displaying the retrieved plurality of perspectives to a user;
displaying the retrieved plurality of perspectives to a user;

receiving user input to select one of the retrieved perspectives displayed to the user in the annotated content;
receiving user input to select one of the retrieved perspectives displayed to the user in the annotated content; 


and inserting the selected one of the perspectives into the original content.
The insertion of one of the perspectives is based on the selection, shown with the antecedent language, “inserting the selected one of the perspectives.” However, the ‘756 patent does not disclose surfacing both the inserted one of the perspectives and the detected subject and numerical representation in the original content.


The ‘756 patent does not disclose surfacing both the inserted one of the perspectives and the detected subject and numerical representation in the original content.
Rai Bhatti discloses surfacing both one of the perspectives and the detected subject and numerical representation in the original content (Rai Bhatti, fig 6, original 1lb is displayed concurrently with 0.45 kg).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the display to include a different number and different unit of measure in the content based on the teachings of Rai Bhatti.  The motivation for doing so would have been allow for someone with a limited screen size to view an alternate version of a number without changing applications to look it up (Rai Bhatti, para [0004]).

claim 10, it includes the same limitations that are substantially similar to claim 10 of U.S. Patent No. 10,146,756. Thus, it is similarly rejected.

Regarding independent claim 11, below is a table comparing claim 11 of US Patent 10,146,756 with the present application:
Present Application ‘925
US Pat ‘756
Remarks
(claim 11) A method performed by a processor coupled to a memory containing a database, the method comprising: receiving an original content from a client device or a client application via a computer network;
(claim 11) A method performed by a processor coupled to a memory containing a database, the method comprising: receiving an original content from a client device or a client application via a computer network;

detecting a subject phrase and an associated numerical representation in the received original content, the numerical representation including a number and a unit of measure, wherein the numerical representation denotes a value associated with the subject phrase;
detecting a subject phrase and an associated numerical representation in the received original content, the numerical representation including a number and a unit of measure, wherein the numerical representation denotes a value associated with the subject phrase;


retrieving one or more perspectives from the database by searching the database using the detected subject phrase and the associated numerical representation as one or more keywords, the one or more perspectives individually including a different restatement of information contained in the numerical representation regarding the subject phrase than other perspectives;
US Pat ‘756 discloses ‘searching the database’, wherein the present application discloses ‘querying the database’. A search for information on a database would require a query. 
The present application additionally specifies the contents of the restatement of information.

Rai Bhatti discloses the wherein the restatement includes another numerical representation having another number with another unit of measurement describing the detected subject phrase, the another number and the another unit of measurement being different than the number and the unit of measurement in 

and transmitting, via the computer network, the retrieved one or more perspectives in a machine readable format to the client device or the client application for annotating the original content to form an annotated content.
The present application additionally specifies the display of the contents of the re-expression of information. 
Rai Bhatti additionally discloses the display of the re-expression of information. See rejection below table.


US Pat’ 756 does not disclose:
	wherein the restatement includes another numerical representation having another number with another unit of measurement describing the detected subject phrase, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation;
	retrieved one or more perspectives having the another number and the another unit of measurement in a machine readable format to the client device or the client application for surfacing on the client device	

	wherein the restatement includes another numerical representation having another number with another unit of measurement describing the detected subject phrase, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation (Rai Bhatti, para [0041-42], re-expression of information such as 1lb, 0.45kg with respect to subject of mass);
	retrieved one or more perspectives having the another number and the another unit of measurement in a machine readable format to the client device or the client application for surfacing on the client device (Rai Bhatti, para [0042], displays re-expression of information).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the display to include a different number and different unit of measure based on the teachings of Rai Bhatti.  The motivation for doing so would have been allow for someone with a limited screen size to view an alternate version of a number without changing applications to look it up (Rai Bhatti, para [0004]).

With regards to claim 12-16, they include limitations that are substantially similar to claim 12-16 of U.S. Patent No. 10,146,756. Thus, claims 12-16 are similarly rejected.

Regarding claim 17, it recites similar limitations to claim 9 of the present application and claim 9 of the US Pat No. 10,146,756 and is similarly rejected. Claim 9 of ‘756 patent discloses the limitation upon receiving a user input to select one of the one or more perspectives, inserting the selected one of the one or more perspectives into the original content.
The ‘756 patent does not disclose surfacing both the inserted one of the perspectives and the detected subject and numerical representation in the original content.

	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the display to include a different number and different unit of measure in the content based on the teachings of Rai Bhatti.  The motivation for doing so would have been allow for someone with a limited screen size to view an alternate version of a number without changing applications to look it up (Rai Bhatti, para [0004]).

Regarding independent claim 18, below is a table comparing claim 18 of US Patent 10,146,756 with the present application:
Present Application ‘925
US Pat ‘756
Remarks
A computer system having a processor, a memory, and a display interconnected to one another, the memory containing instructions, when executed by the processor, causing the processor to perform a process comprising: identifying a subject phrase and an associated numerical representation in an article, the numerical representation denotes a value of the number and the unit of measure associated with the identified subject phrase;


generating a perspective for the identified subject phrase with the associated numerical representations from a database by querying the database using the identified subject phrase as one or more keywords, the perspective including a re-expression or restatement of information contained in the numerical representation describing the subject phrase, wherein the re-expression of information includes another numerical representation having another number with another unit of 
searching the database using the subject phrase and the associated numerical representation as one or more keywords, the perspective including a re-expression or restatement of information contained in the numerical representations regarding the subject phrase via unit conversion, data normalization, data rescaling, 

The present application additionally specifies the contents of the restatement of information.

Rai Bhatti discloses the wherein the restatement includes another numerical representation having another number with another unit of 

annotating the article with the generated one or more perspectives as comments or footnotes to form an annotated content; and outputting the annotated content having the original content and the generated one or more perspectives on the display.
The present application additionally specifies the display of the contents of the re-expression of information. 
Rai Bhatti additionally discloses the display of the re-expression of information. See rejection below table.


US Pat’ 756 does not disclose:
	wherein the re-expression of information includes another numerical representation having another number with another unit of measurement describing the same identified subject phrase, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation in the article;

Rai Bhatti discloses:
	wherein the re-expression of information includes another numerical representation having another number with another unit of measurement describing the same identified subject phrase, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation in the article (Rai Bhatti, para [0041-42], re-expression of information such as 1lb, 0.45kg with respect to subject of mass);
	outputting both the identified subject phrase and the associated numerical representation and the generated perspective having the another number and the another unit of measurement (Rai Bhatti, para [0042], displays re-expression of information with original information).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the display to include a different number and different unit of measure based on the teachings of Rai Bhatti.  The motivation for doing so would have been allow for someone with a limited screen size to view an alternate version of a number without changing applications to look it up (Rai Bhatti, para [0004]).

Regarding claim 19 of the present application, claim 19 of ‘756 patent discloses the limitation wherein the process further includes: receiving user input to select the perspective; and inserting the selected perspective into the original content.
The ‘756 patent does not disclose surfacing both the inserted one of the perspectives and the detected subject and numerical representation in the original content.

	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the display to include a different number and different unit of measure in the content based on the teachings of Rai Bhatti.  The motivation for doing so would have been allow for someone with a limited screen size to view an alternate version of a number without changing applications to look it up (Rai Bhatti, para [0004]).

With regards to claim 20, it includes the same limitations that are substantially similar to claim 20 of U.S. Patent No. 10,146,756. Thus, it is similarly rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, it is unclear to the examiner whether “surfacing” as used in the claim means displaying both concurrently or the system is discovering the two sets of information within the content. 
	Regarding claim 10, there is insufficient antecedent basis for “the keywords have the subject and the numerical representation.” Keywords within independent claim 1 are only “the detected subject”. For examination purposes, Keywords will be interpreted as the detected subject.
	Regarding claim 11, it is unclear to the examiner whether “surfacing” as used in the claim means displaying or the system discovering the information within the content.
	Regarding claim 17, it is unclear to the examiner whether “surfacing” as used in the claim means displaying both concurrently or the system discovering the two sets of information within the content. Upon correction of this limitation and the filing of a terminal disclaimer, claim 17 would be objected to for containing allowable subject matter in the dependent form. Examiner recommends amending the claim language to “displaying” instead of “surfacing” and incorporating the limitations within the independent claim. 
	Regarding claim 19, it is unclear to the examiner whether “surfacing” as used in the claim means displaying both concurrently or the system discovering the two sets of information within the content. Upon correction of this limitation and the filing of a terminal disclaimer, claim 19 would be objected to for containing allowable subject matter in the dependent form. Examiner recommends amending the claim language to “displaying” instead of “surfacing” and incorporating the limitations within the independent claim. 

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States Patent Application Publication US 2013/0331961.
Regarding claim 1, Rai Bhatti discloses a method performed by a processor, the method comprising: 
detecting a subject and a numerical representation in an original content, the numerical representation including a number with an associated unit of measurement, wherein the detected numerical representation denotes a value of the number with the associated unit of measurement describing the subject (Rai Bhatti, para [0037] and para [0041], finds numerical representation in string. Determines “category of measurement” based on string within content. A “category of measurement” represents a subject. Distance, weather and mass represent examples of subjects); 
retrieving one or more perspectives associated with the numerical representation, the one or more retrieved perspectives individually including a re-expression of information contained in the detected numerical representation regarding the subject, wherein the re-expression of information includes another numerical representation having another number with another unit of measurement describing the same detected subject, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation of the original content (Rai Bhatti, para [0041-42], second system of units and numbers retrieved by system using the same category of measurement; Rai Bhatti, para [0024], fig 1, processor 110 and memories 
outputting the original content having the subject with the number and the unit of measurement along with the retrieved one or more perspectives having the another number and the another unit of measurement (Rai Bhatti, para [0042], with reference to fig 3, original unit of measurement “1lb” is displayed with another number and unit of measurement “0.45 kg”).
Rai Bhatti does not disclose the retrieval of one or more perspectives is from a database by querying the database using the detected subject as one or more keywords.
Mosley discloses the retrieval of one or more perspectives is from a database by querying the database using a subject as one or more keywords (Mosley, para [0030], device requests a conversion of data.  Exchange system receives raw data and converts it into a first data packet which contain a numerical value, unit of measure, and attribute type, representing a subject. Conversion of first data packet is processed by data exchange system using a table on the data exchange system with the first data packet as an input. The output of the conversion module is a second data packet. The second data packet can be transmitted back to the requesting device. The transmission back to the device following a request represents a retrieval; Mosley, para [0043], with reference to fig 6 which is a flow chart of the conversion process, the second data packet contains a second numerical value, and second unit of measure).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval using a detected subject of Rai Bhatti to include the querying of a database using a subject based on the teachings of Mosley.  The motivation for retrieving the perspective from a separate database using a query and including a subject of the data within the query would have been to avoid a miscommunication about the type of data being processed (Mosley, para [0002]).

Regarding claim 4, Rai Bhatti in view of Mosley discloses the method of claim 1. Rai Bhatti discloses further comprising: analyzing the original content for the subject of the numerical representation (Rai Bhatti, para [0037] and para [0041], Determines “category of measurement” based on string within content.)

Regarding claim 7, Rai Bhatti in view of Mosley discloses the method of claim 1. Rai Bhatti discloses wherein outputting the original content includes annotating the original content with the one or more perspectives as a comment or a footnote (Rai Bhatti, para [0042], with reference to fig 3, comment bubble with converted number and converted unit of measure).

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States Patent Application Publication US 2013/0331961, as modified by De et al, United States Patent Application Publication US 2009/0150325.
Regarding claim 2, Rai Bhatti in view of Mosley discloses the method of claim 1. Rai Bhatti in view of Mosley does not disclose wherein:   
detecting the numerical representation includes distinguishing at least one of an amount of money, a temperature, a pressure, a flow rate, an area, a length, a depth, a width, a speed, or a duration of time from at least one of an address, a telephone number, a date, or a serial number.
De et al discloses detecting the numerical representation includes distinguishing at least one of an amount of money, a temperature, a pressure, a flow rate, an area, a length, a depth, a width, a speed, or a duration of time from at least one of an address, a telephone number, a date, or a serial measurements, and temporal entities, such as dates).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Rai Bhatti in view of Mosley that uses a set of rules to detect a numerical representation to include distinguishing between numerical and temporal values. The motivation for doing so would have been a need for improved techniques for capturing and analyzing structured and unstructured information (De et al, page 1, paragraph [0009]).

Regarding claim 3, Rai Bhatti in view of Mosley discloses the method of claim 1 Rai Bhatti in view of Mosley does not disclose wherein: 
detecting the subject and the numerical representation including distinguishing the numerical representation from  non-numerical representations including an address, a telephone number, or a date.
De et al discloses detecting the subject and the numerical representation including distinguishing the numerical representation from non-numerical representations including an address, a telephone number, or a date (De et al, page 5, paragraph [0057], distinguishes between numerical entities, such as measurements, and temporal entities, such as dates).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Rai Bhatti in view of Mosley that uses a set of rules to detect a numerical representation to include distinguishing between numerical and temporal values. The motivation for doing so would have been a need for improved techniques for capturing and analyzing structured and unstructured information (De et al, page 1, paragraph [0009]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States Patent Application Publication US 2013/0331961, as modified by of Kraft et al, United States Patent Application Publication US 2009/0265338.
Regarding claim 5, Rai Bhatti in view of Mosley discloses the method of claim 1. Rai Bhatti in view of Mosley does not disclose wherein retrieving the one or more perspectives includes retrieving the one or more perspectives via at least one of crowdsourcing, machine learning, or user input.
Kraft et al discloses wherein generating the one or more perspectives includes generating the one or more perspectives via at least one of crowdsourcing, machine learning, or user input (Kraft et al, page 8, paragraph [0103], machine learning based on previous interaction and ranking with annotations).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Rai Bhatti in view of Mosley to include machine learning and previous user input. The motivation for doing so would have been to ensure user will make use of annotations that are identified (Kraft et al, page 2, paragraph [0019]).

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States Patent Application Publication US 2013/0331961, in further view of Mulligen et al, United States Patent Application Publication US 2011/0179026.
Regarding claim 6, Rai Bhatti in view of Mosley discloses the method of claim 1. Mosley additionally discloses wherein retrieving the one or more perspectives include retrieving a plurality of perspectives using the subject as a keyword (Mosley, para [0030], device requests a conversion of data.  Exchange system receives raw data and converts it into a first data packet which contain a numerical attribute type, representing a subject. Conversion of first data packet is processed by data exchange system using a table on the data exchange system with the first data packet as an input. The output of the conversion module is a second data packet. The second data packet can be transmitted back to the requesting device. The transmission back to the device following a request represents a retrieval; Mosley, para [0043], with reference to fig 6 which is a flow chart of the conversion process, the second data packet contains a second numerical value, and second unit of measure). 
Rai Bhatti in view of Mosley does not disclose ranking multiple retrieved perspectives based on at least one of usage, popularity, or importance of the individual perspectives.
Mulligen discloses ranking retrieved perspectives based on at least one of usage, popularity, or importance of the individual perspectives (Mulligen, page 3, paragraph [0040], ranking module ranks concepts based on filters; Mulligen, page 5, paragraph [0048], cost per click filter represents popularity of a perspective).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval process of Rai Bhatti in view of Mosley to include the ranking of Mulligen. The motivation for doing so would have been returning information from a query that is a better match for the user (Mulligen, page 1, paragraph [0005]).

Regarding claim 10, Rai Bhatti in view of Mosley disclose the method of claim 1. Rai Bhatti in view of Mosley does not disclose wherein retrieving the one or more perspectives includes: 
retrieving a plurality of perspectives using the keywords having the subject and the numerical representation, each of the retrieved perspectives including a different re-expression of information contained in the detected numerical representation regarding the subject than other retrieved perspectives; 

receiving a user selection of one of the perspectives in the annotated content; 
storing the user selection of one of the perspectives in the database; and 
ranking the one or more perspectives based on the stored user selection in the database.
Mulligen discloses:
retrieving a plurality of perspectives using the keywords, each of the retrieved perspectives including a different re-expression of information (Mulligen, para [0043], retrieves synonyms of information); 
displaying the retrieved plurality of perspectives to a user (Mulligen, para [0044], displays list of results); 
receiving a user selection of one of the perspectives in the annotated content (Mulligen, page 5, paragraph [0048], cost per click filter used in the ranking implies a user selection of one or more of the perspectives has been made); 
storing the user selection of one of the perspectives in the database (Mulligen, para [0039], stores data in a cache); and 
ranking the one or more perspectives based on the stored user selection in the database (Mulligen, page 3, paragraph [0040], ranking module ranks concepts based on filters; Mulligen, page 5, paragraph [0048], cost per click filter represents popularity of a perspective).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval process of Rai Bhatti in view of Mosley to include the ranking of Mulligen. The motivation for doing so would have been returning information from a query that is a better match for the user (Mulligen, page 1, paragraph [0005]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Mosley United States Patent Application Publication US 2013/0331961, as modified by Kathpal, United States Patent Application Publication US 2011/0010397.
Regarding claim 8, Rai Bhatti in view of Mosley disclose the method of claim 1. Rai Bhatti in view of Mosley does not disclose further comprising outputting the annotated content as a read-only web page.
Kathpal discloses outputting annotated content as a read-only web page (Kathpal, page 3, paragraph [0042], annotations listed on a document on the internet and can be read-only). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the annotation of Rai Bhatti in view of Mosley with the output being a read-only webpage.  The motivation for doing so would have been using a technique remote viewing from a decoupled resource (Kathpal, page 1, paragraphs [0006-0007]). 

Claims 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562 , in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961.
Regarding claim 11, Rai Bhatti discloses a method performed by a processor coupled to a memory containing a database, the method comprising: 
receiving an original content from a client device or a client application via a computer network (Rai Bhatti, para [0036] and [0028], receives email message with string of information); 
detecting a subject and an associated numerical representation in the received original content, the numerical representation including a number and a unit of measure, wherein the numerical 
retrieving one or more perspectives using the detected subject as one or more keywords, the one or more perspectives individually including a different -4-Application No. 16/166,925Attorney Docket No. 338283-US-CNT restatement of information contained in the numerical representation describing the same detected subject than other perspectives, wherein the restatement includes another numerical representation having another number with another unit of measurement describing the detected subject, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation (Rai Bhatti, para [0041-42], second system of units and numbers retrieved by system using the same category of measurement; Rai Bhatti, para [0024], fig 1, processor 110 and memories 120 and 130 are separate. Examiner interpretation: Whenever a processor interacts with memory and processes data, such as a conversion, the processor would need to retrieve the output at a designated memory location); and 
surfacing on the client device to annotate the original content having the subject with the number and the unit of measurement(Rai Bhatti, para [0042], with reference to fig 3, original unit of measurement “1lb” is displayed with another number and unit of measurement “0.45 kg”).
Rai Bhatti does not disclose:
the detected subject is a subject phrase;
 the retrieval of one or more perspectives is from a database by querying the database using the detected subject as one or more keywords.

At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the subject of Rai Bhatti to include a detection of a subject phrase based on the teachings of Dymetman.  The motivation for doing so would have been to use the context of the text to determine the units of measurement (Dymetman, para [0003]).
Rai Bhatti in view of Dymetman does not disclose the retrieval of one or more perspectives is from a database by querying the database using the detected subject as one or more keywords.
Mosley discloses the retrieval of one or more perspectives is from a database by querying the database using a subject as one or more keywords (Mosley, para [0030], device requests a conversion of data.  Exchange system receives raw data and converts it into a first data packet which contain a numerical value, unit of measure, and attribute type, representing a subject. Conversion of first data packet is processed by data exchange system using a table on the data exchange system with the first data packet as an input; Mosley, para [0043], with reference to fig 6 which is a flow chart of the conversion process, the second data packet contains a second numerical value, and second unit of measure);
transmitting, via the computer network, the retrieved one or more perspectives having the another number and the another unit of measurement in a machine readable format to the client device or the client application (Mosley, para [0030], The second data packet can be transmitted back to the requesting device)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval using a detected subject of Rai Bhatti to include the querying of a database using a subject based on the teachings of Mosley.  The motivation for retrieving the perspective from a 

Regarding claim 18, Rai Bhatti discloses a computer system having a processor, a memory, and a display interconnected to one another, the memory containing instructions, when executed by the processor, causing the processor to perform a process comprising: 
identifying a subject phrase and an associated numerical representation in an article, the numerical representation including a number and a unit of measure, wherein the numerical representation denotes a value of the number and the unit of measure associated with the identified subject phrase (Rai Bhatti, para [0037] and para [0041], finds numerical representation in string. Determines “category of measurement” based on string within content. A “category of measurement” represents a subject. Distance, weather and mass represent examples of subjects);  
generating a perspective for the identified subject phrase with the associated numerical representations using the identified subject as one or more keywords, the perspective including a re-expression or restatement of information contained in the numerical representation describing the subject, wherein the re-expression of information includes another numerical representation having another number with another unit of measurement describing the same identified subject, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation in the article (Rai Bhatti, para [0041-42], second system of units and numbers retrieved by system using the same category of measurement; Rai Bhatti, para [0024], fig 1, processor 110 and memories 120 and 130 are separate. Examiner interpretation: Whenever a processor interacts with memory and processes data, such as a conversion, the processor would need to retrieve the output at a designated memory location); and 

Rai Bhatti does not disclose:
the identified subject is a subject phrase;
 the generating of one or more perspectives is from a database by querying the database using the detected subject as one or more keywords.
Dymetman discloses a detected subject phrase (Dymetman, page 3, paragraph [0024-0029], creating a table of bi-phrases with specific identifiers represents detecting a subject phrase and a numerical representation. “Record temperature” represents a subject phrase).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the subject of Rai Bhatti to include a detection of a subject phrase based on the teachings of Dymetman.  The motivation for doing so would have been to use the context of the text to determine the units of measurement (Dymetman, para [0003]).
Rai Bhatti in view of Dymetman does not disclose the retrieval of one or more perspectives is from a database by querying the database using the detected subject as one or more keywords.
Mosley discloses the retrieval of one or more perspectives is from a database by querying the database using a subject as one or more keywords (Mosley, para [0030], device requests a conversion of data.  Exchange system receives raw data and converts it into a first data packet which contain a numerical value, unit of measure, and attribute type, representing a subject. Conversion of first data packet is processed by data exchange system using a table on the data exchange system with the first data packet as an input. The second data packet can be transmitted back to the requesting device; 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval using a detected subject of Rai Bhatti to include the querying of a database using a subject based on the teachings of Mosley.  The motivation for retrieving the perspective from a separate database using a query and including a subject of the data within the query would have been to avoid a miscommunication about the type of data being processed (Mosley, para [0002]).

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961, as modified by De et al, United States Patent Application Publication US 2009/0150325.
Regarding claim 12, Rai Bhatti in view of Dymetman in further view of Mosley discloses the method of claim 11. Rai Bhatti in view of Dymetman in further view of Mosley does not disclose wherein: 
detecting the numerical representation includes detecting the numerical representation based on rule-based heuristics.
De et al discloses wherein detecting the numerical representation includes detecting the numerical representation based on rule-based heuristics (De et al, page 5, paragraph [0057], distinguishes between numerical entities, such as measurements, and temporal entities, such as dates).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Rai Bhatti in view of Dymetman in further view of Mosley that uses a set of rules to detect a numerical representation to include distinguishing between numerical and temporal 

Regarding claim 13, Rai Bhatti in view of Dymetman in further view of Mosley discloses the method of claim 11. Rai Bhatti in view of Dymetman in further view of Mosley does not disclose wherein: 
detecting the numerical representation includes detecting the numerical representation based on rule-based heuristics to distinguish at least one of an amount of money, a temperature, a pressure, a flow rate, an area, a length, a depth, a width, a speed, or a duration of time from at least one of an address, a telephone number, a date, or a serial number.
De et al discloses detecting the numerical representation includes detecting the numerical representation based on rule-based heuristics to distinguish at least one of an amount of money, a temperature, a pressure, a flow rate, an area, a length, a depth, a width, a speed, or a duration of time from at least one of an address, a telephone number, a date, or a serial number (De et al, page 5, paragraph [0057], distinguishes between numerical entities, such as measurements, and temporal entities, such as dates).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Rai Bhatti in view of Dymetman in further view of Mosley that uses a set of rules to detect a numerical representation to include distinguishing between numerical and temporal values. The motivation for doing so would have been a need for improved techniques for capturing and analyzing structured and unstructured information (De et al, page 1, paragraph [0009]).

claim 14, Rai Bhatti in view of Dymetman in further view of Mosley discloses the method of claim 11. Rai Bhatti in view of Dymetman in further view of Mosley does not disclose wherein: 
detecting the numerical representation includes detecting the numerical representation based on at least one or the following rules: an addresses is not a numerical representation; a telephone number is not a numerical representation; a date value is not a numerical representation; or a serial number is not a numerical representation
De et al discloses detecting the numerical representation includes detecting the numerical representation based on at least one or the following rules: an addresses is not a numerical representation; a telephone number is not a numerical representation; a date value is not a numerical representation; or a serial number is not a numerical representation (De et al, page 5, paragraph [0057], A date is classified as a temporal entity).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Rai Bhatti in view of Dymetman in further view of Mosley that uses a set of rules to detect a numerical representation to include distinguishing between numerical and temporal values. The motivation for doing so would have been a need for improved techniques for capturing and analyzing structured and unstructured information (De et al, page 1, paragraph [0009]).

Claims 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961, as modified by Moore et al, United States Patent Application Publication US 2003/0212527.
claim 15, Rai Bhatti in view of Dymetman in further view of Mosley discloses the method of claim 11. Rai Bhatti in view of Dymetman in further view of Mosley does not disclose wherein: 
detecting the numerical representation includes detecting the numerical representation based on at least one or the following rules: a numerical figure following a dollar sign is a numerical representation; a numerical figure followed by a degree sign is a numerical representation; a numerical figure followed by a unit of measurement is a numerical representation; or a numerical figure with a decimal point is a numerical representation.
Moore et al discloses detecting the numerical representation includes detecting the numerical representation based on at least one or the following rules: a numerical figure following a dollar sign is a numerical representation; a numerical figure followed by a degree sign is a numerical representation; a numerical figure followed by a unit of measurement is a numerical representation; or a numerical figure with a decimal point is a numerical representation (Moore et al, page 7, paragraph [0068], source unit names the recognizer plugin searches for is defined in the conversion settings file, where the conversion settings file represents rules).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Rai Bhatti in view of Dymetman in further view of Mosley that uses a set of rules to detect a numerical representation to include numerical detection. The motivation for doing so would have been present conversion options to users in an optimal interface (Moore, page 1, paragraph [0005]).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley 
Regarding claim 16, Rai Bhatti in view of Dymetman in further view of Mosley discloses the method of claim 11. Rai Bhatti in view of Dymetman in further view of Mosley does not disclose wherein:
the processor includes a detection component, and wherein the method further comprises training the detection component to distinguish between a numerical representation and a non-numerical representation via machine learning.
De et al teaches a detection component to distinguish between a numerical representation and a non-numerical representation via rules (De et al, page 5, paragraph [0057], distinguishes between numerical entities, such as measurements, and temporal entities, such as dates). De et al does not teach distinguish between a numerical representation and a non-numerical representation via machine learning.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of Rai Bhatti in view of Dymetman in further view of Mosley to detect a numerical representation to include distinguishing between numerical and temporal values. The motivation for doing so would have been a need for improved techniques for capturing and analyzing structured and unstructured information (De et al, page 1, paragraph [0009]).
Kraft et al teaches a detection component to distinguish relevance to user via machine learning (Kraft, page 8, paragraph [0111]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of Rai Bhatti in view of Dymetman in further view of Mosley as modified by .

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rai Bhatti United States Patent Application Publication US 2014/0095562, in view of Dymetman et al (hereinafter “Dymetman”) United States Patent Application Publication US 2011/0288852, in further view of Mosley United States Patent Application Publication US 2013/0331961, as modified by as modified by Mulligen et al, United States Patent Application Publication US 2011/0179026.
Regarding claim 20, Rai Bhatti in view of Dymetman in further view of Mosley discloses the computer system of claim 18. 
Rai Bhatti in view of Dymetman in further view of Mosley does not disclose wherein:
generating the perspective includes generating a plurality of perspectives; 
outputting the article includes outputting the original content and the generated plurality of perspectives on the display; and 
the process further includes: 
receiving a user selection of one of the perspectives; and 
storing the user selection of one of the perspectives in the database. 
Mulligen discloses:
generating the perspective includes generating a plurality of perspectives (Mulligen, para [0043], retrieves synonyms of information);
outputting the article includes outputting the original content and the generated plurality of perspectives on the display ((Mulligen, para [0044], displays list of results);); and 
the process further includes: 

storing the user selection of one of the perspectives in the database (Mulligen, para [0039], stores data in a cache; Mulligen, page 3, paragraph [0040], ranking module ranks concepts based on filters; Mulligen, page 5, paragraph [0048], cost per click filter represents popularity of a perspective). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval process of Rai Bhatti in view of Mosley to include the ranking of Mulligen. The motivation for doing so would have been returning information from a query that is a better match for the user (Mulligen, page 1, paragraph [0005]).

Response to Arguments
Applicant's arguments filed 1/18/21 have been fully considered but they are not persuasive. 
Applicant asserts Mosley does not disclose:
“retrieving one or more perspectives associated with the numerical representation from a database by querying the database using the detected subject as one or more keywords, the one or more retrieved perspectives individually including a re-expression of information contained in the detected numerical representation regarding the subject, wherein the re-expression of information includes another numerical representation having another number with another unit of measurement describing the same detected subject, the another number and the another unit of measurement being different than the number and the unit of measurement in the detected numerical representation of the original content.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the combination of Rai Bhatti in view of Mosley that discloses the claimed limitations of independent claims 1, 11 and 18.
Rai Bhatti discloses detecting a subject (Rai Bhatti, para [0037] and para [0041], Determines “category of measurement” based on string within content. Using the category of measurement.) In addition, Rai Bhatti discloses retrieving a perspective using the detected subject (Rai Bhatti, para [0037] and para [0041], processor converts data based on subject; Rai Bhatti, para [0024], fig 1, processor 110 and memories 120 and 130 are separate. Examiner interpretation: Whenever a processor interacts with memory and processes data, such as a conversion, the processor needs to retrieve the output of the processed data at a designated memory location).
Mosley discloses retrieval of one or more perspectives is from a database by querying the database using a subject as one or more keywords (Mosley, para [0030], device requests a conversion of data.  Exchange system receives raw data and converts it into a first data packet which contain a numerical value, unit of measure, and attribute type, representing a subject. Conversion of first data packet is processed by data exchange system using a table on the data exchange system with the first data packet as an input. The output of the conversion module is a second data packet. The second data packet can be transmitted back to the requesting device. The transmission back to the device following a request represents a retrieval; Mosley, para [0043], with reference to fig 6 which is a flow chart of the conversion process, the second data packet contains a second numerical value, and second unit of measure). To further elaborate, a query, within this context, is interpreted as a request to access data. Mosley’s device requests a conversion of a first packet of data to a second packet of data.  The request includes the attribute type (subject) of the data to be converted (Mosley, para [0030]).  The database responds to the request by transmitting the converted number with the corresponding unit of measure 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have modified the retrieval using a detected subject of Rai Bhatti to include the querying of a database using a subject based on the teachings of Mosley.  The motivation for retrieving the perspective from a separate database using a query and including a subject of the data within the query would have been to offload processing from one device to another and avoid a miscommunication about the type of data being processed (Mosley, para [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 8:00 am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOPE C SHEFFIELD/Examiner, Art Unit 2178